Exhibit 10.17(B)

YAHOO! INC.

1995 STOCK PLAN

(AS AMENDED AND RESTATED JUNE 12, 2007)

NOTICE OF STOCK OPTION GRANT

Carol Bartz

701 First Avenue

Sunnyvale, CA 94089

You have been granted an option to purchase Common Stock of Yahoo! Inc., a
Delaware corporation (the “Company”), as follows:

 

Date of Grant:    January 30, 2009 Vesting Commencement Date:    January 30,
2009 Exercise Price Per Share:    $11.73 Total Number of Shares Granted:   
5,000,000 Total Price of Shares Granted:    $58,650,000.00 Type of Option:   
Nonstatutory Stock Option Term/Expiration Date:    January 30, 2016 Definitions:
   Any capitalized terms not otherwise defined herein shall have the definitions
set forth in the Plan. In addition to the terms defined in the Plan, the
following terms shall have the meanings set forth in your offer letter with the
Company, dated as of January 13, 2009: “Cause,” “Change in Control,” “CIC
Agreement,” “Disability,” “Expiration,” “Good Reason,” “Open In Contemplation
Event” and “Term.” Vesting Schedule:    Except as set forth below, this Option
shall vest and become exercisable, in whole or in part, based on the attainment
of average closing prices for the Company’s Common Stock as reported on the
NASDAQ Global Select Market (the “Market”) for twenty (20) consecutive trading
days after the Date of Grant and prior to January 1, 2013 (or, if a Change in
Control occurs prior to January 1, 2013, the price of the Company’s Common Stock
on the Market immediately preceding the closing of the Change in Control (the
“Change In Control Price”), even if such price is not maintained for twenty (20)
consecutive trading days) (in either case, the “Average Price”) as follows: (i)
one third (1/3) of the Option (equal to 1,666,667 Shares) will vest if the
Average Price is equal to or greater than one hundred and fifty percent (150%)
of the Exercise Price; (ii) an additional one sixth (1/6) of the Option (equal
to 833,333 Shares) will vest if the Average Price is equal to or greater than
one hundred and seventy-five percent (175%) of the Exercise Price; (iii) an
additional one sixth (1/6) of the Option (equal to 833,334 Shares) will vest if
the Average Price is equal to or greater than two hundred percent (200%) of the
Exercise Price; (iv) an additional one twelfth (1/12) of the Option (equal to
416,666 Shares) will vest if the Average Price is equal to or greater than two
hundred and twenty-five percent (225%) of the Exercise Price; (v) an additional
one twelfth (1/12) of the Option (equal to 416,666 Shares) will vest if the
Average Price is equal to or greater than two hundred and fifty percent (250%)
of the

 

1



--------------------------------------------------------------------------------

   Exercise Price; and (vi) an additional one sixth (1/6) of the Option (equal
to 833,334 Shares) will vest if the Average Price is equal to or greater than
three hundred percent (300%) of the Exercise Price (each such target price level
shall be referred to as a “Vesting Level”). Vesting shall occur only one time at
each applicable Vesting Level, and in no event shall the Option vest with
respect to more than the “Total Number of Shares Granted” set forth above (as
such number may be adjusted in accordance with Section 16 of the Plan).    If:
(i) an Open In Contemplation Event exists on December 31, 2012 as a result of a
CIC Agreement entered into while you were employed by the Company; (ii) the
related Change in Control contemplated by the CIC Agreement closes on or after
January 1, 2013; and (iii) you are employed by the Company on the date of such
closing or you were terminated by the Company without Cause or for Disability,
you terminate for Good Reason or your employment is terminated as a result of
your death between the signing of the CIC Agreement and closing of such related
Change in Control, a “special measurement” of the Average Price shall be made
based on the price of the Company’s Common Stock on the Market immediately
preceding the closing of the Change in Control contemplated by the CIC
Agreement, and, if an additional Vesting Level is attained, an additional
portion of this Option shall vest at such time. If your employment terminates
for any reason other than as specified above before the closing of the related
Change in Control, or, if the obligation to close the Change in Control under
the CIC Agreement terminates, the special measurement shall not apply, and no
portion of this Option shall vest pursuant to this paragraph. Furthermore,
except as expressly provided in this paragraph, no portion of this Option shall
vest on or after January 1, 2013. Vesting on Termination of Employment:    If
your employment is terminated by the Company without Cause or by you for Good
Reason or due to your death or Disability during the Term (each, a
“Termination”), a portion of the Option shall continue to be eligible to vest
based on the Average Price of the Company’s Common Stock in the period following
Termination through December 31, 2012, with each tranche not vested as of the
date of a Termination to be prorated by multiplying the number of shares subject
to such tranche by a fraction, the numerator of which is the sum of the number
of full months of your employment with the Company (with January 2009 considered
a full month) plus twelve (12), but in no event greater than forty-eight (48),
and the denominator of which is forty-eight (48) months (“Pro-Rata Treatment”).
   In the event of a termination of employment (for any reason other than the
events set forth in the paragraph above), the vested portion of the Option shall
remain exercisable in accordance with the Termination Period provisions
described below, and any unvested portion of the Option shall terminate and
expire as of the date of such termination of employment. Change in Control:   
If a Change in Control occurs and the Option is continued, assumed or
substituted in connection with the Change in Control, the Option shall continue
to be eligible to vest in accordance with the Vesting Schedule (subject to
adjustment, as described below) and continue to remain subject to the terms
hereof.

 

2



--------------------------------------------------------------------------------

   If a Change in Control occurs during the Term or thereafter and this Option
is not continued, assumed or substituted in connection with the Change in
Control, then any unvested portion of the Option shall vest or be forfeited on
the date of such Change in Control, to the extent not previously vested, based
on whether the Change In Control Price is at or in excess of the applicable
Vesting Level, even if the Change In Control Price is not maintained for twenty
(20) consecutive trading days, provided that any vesting after December 31, 2012
shall only occur to the extent that a Change in Control is covered by the last
paragraph of the Vesting Schedule section above. Termination Period:    In the
event of a Termination or your employment is terminated at or after Expiration
other than by the Company for Cause, the vested portion of the Option (whether
vested before or after termination of employment) shall remain exercisable until
the later of one (1) year after termination of employment or, with respect to
any portion of the Option vesting within ninety (90) days prior to the end of
such one (1) year period or at any time thereafter, ninety (90) days from the
applicable vesting date, but in no event beyond the Term/Expiration Date of the
Option or termination of the Option’s exercisability as a result of an event
other than termination of employment.    In the event of a termination of your
employment (for any reason other than the events set forth in the paragraph
above), the then-vested portion of the Option shall remain exercisable for
ninety (90) days following such termination, provided that in no event shall the
Option be exercised after the Term/Expiration Date. Adjustments:    The Option’s
Vesting Levels will be adjusted by the Compensation Committee at the same time
as adjustments are made in accordance with Section 16 of the Plan with regard to
“Adjustments Upon Change in Capitalization, Corporate Transactions” in a manner
similar to and subject to the same requirements as the Total Number of Shares
Granted and the Exercise Price under Section 16 of the Plan. For purposes of
this Option, the term “stock dividend” under Section 16 of the Plan shall
include dividends or other distributions of Common Stock of the Subsidiaries of
the Company.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the 1995 Stock Plan and the Stock Option Agreement,
which are attached and made a part of this document.

 

OPTIONEE:     YAHOO! INC.

/s/    Carol Bartz

    By:  

/s/    Michael Callahan

Carol Bartz       Michael Callahan

 

3